Citation Nr: 0126310	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.

2. Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1941 to 
July 1941.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This decision denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
right eye disorder and also denied his claim of entitlement 
to service connection for a left eye disorder.  The veteran 
subsequently perfected this appeal.


FINDINGS OF FACT

1. Service connection for a right eye disorder was denied by 
the Board in March 1960, essentially based on findings 
that defective vision in the right eye existed prior to 
service and was not aggravated during service.

2. Evidence added to the record since the March 1960 Board 
decision is not so significant that it must be considered 
in order to fairly decide the merits of the claim for 
service connection for a right eye disorder.  

3. The veteran currently has the following diagnoses relating 
to his left eye:  blepharitis (eyelid) and posterior 
chamber opacity after cataract.  Corrected visual acuity 
of the left eye is 20/60.

4. The veteran is not service-connected for a any disability 
and the evidence of record does not support a finding that 
the veteran's current left eye disorder is related to 
active service.



CONCLUSIONS OF LAW

1. The Board's March 1960 decision, wherein the veteran's 
claim of entitlement to service connection for a right eye 
disorder was denied, is final.  38 U.S.C. § 4004 (1958); 
currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).

2. New and material evidence has not been submitted since the 
1960 Board decision for the purposes of reopening the 
claim for service connection for a right eye disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

3. The veteran's left eye disorder was not incurred or 
aggravated during active service and is not related to a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (West Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the April 2001 
rating decision and the August 2001 statement of the case 
(SOC) of the laws and regulations regarding reopening a claim 
and also of the requirements to establish service connection.  
The Board concludes that the discussions in the rating 
decision and the SOC adequately informed the veteran of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claims, the veteran indicated he was 
currently receiving treatment at the VA medical center (VAMC) 
in Tuscaloosa.  The RO requested medical records for the 
period beginning January 2000.  Records for the period from 
October 2000 to April 2001 were received and associated with 
the claims folder.  The veteran has not identified additional 
records which may be pertinent to his claims.

With regard to the duty to assist, the Board notes that the 
veteran requested he be afforded a VA examination to 
determine the severity of his eye condition.  Pursuant to the 
VCAA, a medical opinion should be obtained if the evidence 
shows the presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)). 

The Board notes that the veteran was provided a VA eye 
examination in September 1958 wherein the examiner offered an 
opinion as to the etiology of the veteran's right eye 
condition.  Additionally, as will be explained below, the 
evidence of record does not suggest a relationship between 
the veteran's left eye disorder and his military service.  As 
such, an examination pursuant to the VCAA is not warranted.

Accordingly, the Board finds that VA has satisfied its duties 
to notify and assist pursuant to the VCAA and a remand in 
this case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

New and Material Evidence to Reopen a Claim of Entitlement to 
Service Connection for a Right Eye Disorder

The veteran originally filed his claim of entitlement to 
service connection for a right eye disorder in March 1946 and 
this claim was denied in May 1946.  The decision denying 
service connection for a right eye disorder was continued in 
rating decisions dated August 1951, November 1958 and January 
1959.  The veteran appealed the 1959 decision and in March 
1960, the Board denied service connection for an eye 
disorder.  Since the veteran had less than 6 months of 
peacetime service prior to World War II, he was not accorded 
the presumption of soundness.  See 38 C.F.R. § 3.305.  The 
Board's decision was essentially based on findings that the 
right eye disorder existed prior to service and was not 
aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  The Board's 1960 decision is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  To now reopen the claim, 
the veteran must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for a right 
eye disorder was filed prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the Board's 1960 decision, the record contained 
statements from Dr. Dickson, statements from the veteran, 
various lay statements, service medical records, VA eye 
examination dated September 1958, and the hearing transcript 
from the February 1960 Board hearing.

The statements from Dr. Dickson indicate that he has treated 
the veteran on various occasions since 1941.  Dr. Dickson 
indicated that the veteran was first examined in August 1941 
for complaints of blurred vision with recurrent diplopia 
which the veteran stated he noticed while in service.  As of 
February 1946, the veteran's vision in the right eye was 
20/100 correctable to 20/60 and was 20/25 in the left eye, 
correctable to 20/20.  Dr. Dickson noted a hyperphoria in the 
right eye and that the right eye has been weak since birth.  
In April 1958, Dr. Dickson reported right eye corrected 
vision as 20/60.  

In various statements and letters to his congressman, the 
veteran asserts entitlement to service connection and argues 
that the glare from the sun and sand at Camp Blanding 
aggravated his eye condition.  

The veteran submitted approximately five statements of 
individuals who served with him at Camp Blanding.  According 
to these statements, the veteran complained that the bright 
sun and sand irritated his eyes and that his eyes were red 
and watery and he rubbed them a lot.  The veteran also 
submitted statements from his father and another acquaintance 
which indicate that the veteran never had to wear glasses 
until after service. 

Service medical records indicate that upon induction, no eye 
abnormalities were noted and vision was found to be 20/60 in 
the right eye, correctable to 20/40 with glasses and 20/30 in 
the left eye.  In June 1941, the veteran was seen with 
complaints of burning and pain in the right eye for two 
months.  The examiner noted that vision in the right eye had 
been bad for 12 years which the veteran attributed to being 
hit in the eye with a ball.  On ophthalmologic examination, 
vision without correction in the right eye was 20/200 and in 
the left eye, 20/50.  The veteran was hospitalized from 
approximately June 26 to July 23, 1941.  The veteran was 
recommended for discharge based on: 1) amblyopia exanopsia 
right, severe, vision right 20/200, left 20/50, not 
correctable; and 2) strabismus, convergent right, cause 
undetermined.  The Report of Board of Medical Officers found 
that the disqualifying disability existed prior to induction 
and was not aggravated in or by military service.
 
On VA examination in September 1958, the right eye showed an 
amblyopic ex anopsia.  The examiner opined that the veteran 
"very likely had this amblyopia before entering the service, 
however, it cannot be proved unless an eye examination is 
demonstrated showing this finding."  Diagnosis was defective 
vision.  Right eye corrected to 20/200.

At the February 1960 Board hearing, the veteran's 
representatives advanced arguments that the veteran's eye 
disorder was aggravated due to the glare from the bright sun 
and sand.  

Since the final 1960 Board decision, the veteran has 
submitted various statements as well as medical evidence.  
Statements submitted by the veteran indicate that his right 
eye was injured on night maneuvers while stationed at Camp 
Blanding.  The veteran asserts that he never had any eye 
problems before then and that he has had problems since that 
time.  

Medical evidence submitted includes a report of an October 
1999 examination by Dr. Powell, O.D. and medical records from 
VAMC Tuscaloosa for the period from October 2000 to April 
2001.  Dr. Powell's report indicates corrected visual acuity 
to 20/60 in both eyes.  Diagnoses were as follows:  1) 
Blepharitis OD/OS (eyelids); and 2) posterior chamber opacity 
"after" cataract, OS.  Prognosis was chronic blepharitis 
and that the veteran needs laser (surgery on the) left eye.

Records from VAMC Tuscaloosa indicate that the veteran was 
seen in the primary care clinic on October 2000.  At this 
time, the veteran reported that his right eye was injured 
when he was hit by something during a night maneuver while in 
service and that he was subsequently discharged.  The veteran 
also reported a history of cataract removal.  On examination, 
the right pupil was misshapen.  The examiner noted that the 
veteran does not follow well on extraocular movements without 
moving head, mainly on the right.

The Board finds that the veteran's statements and the medical 
evidence are new, as they have not been previously 
considered.  As discussed, the Board denied the veteran's 
claim essentially based on findings that the veteran's 
condition existed prior to service and was not aggravated 
during service.  The Board does not find the newly submitted 
evidence to be material because it does not suggest that the 
veteran's current right eye disorder is related to his 
military service or that any preexisting eye disorder was 
permanently aggravated by service.

In reviewing the veteran's service medical records, the Board 
observes that there is no evidence that the veteran suffered 
an eye injury on night maneuvers.  On the contrary, the 
evidence reveals that the veteran suffered an eye injury 
prior to service when he was hit by a ball.  However, 
presuming the evidence to be credible, see Justus, supra, the 
evidence is not material.  While the veteran is competent to 
report symptomatology and events during service, he is not 
competent to conclude that any current eye disorder is 
related to any event during military service (whether it be 
an eye injury or the glare from the sun and sand) or that any 
preexisting eye disorder was aggravated during service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
 
The October 1999 medical report of Dr. Powell indicates that 
the veteran has a current diagnosis of blepharitis of the 
eyelids and posterior chamber opacity after cataract in the 
left eye.  However, Dr. Powell's report does not suggest a 
relationship between any current eye disorder and the 
veteran's military service.  As such, it is not material.  
Similarly, the medical records from VAMC Tuscaloosa are not 
material.  While the October 2000 primary care visit noted a 
history of injury to the right eye in service, the examiner 
did not render an opinion as to whether the veteran's current 
eye problems were related to any such injury.  

In light of the foregoing, the Board finds that the veteran 
has not submitted new and material evidence.  The veteran has 
submitted no new evidence to show that his right eye disorder 
was incurred in or aggravated during service.  Therefore, the 
evidence submitted cannot be considered new and material for 
the purpose of reopening the claim.

Service Connection for a Left Eye Disorder

In his February 2001 claim, the veteran contends that he is 
entitled to secondary service connection for his left eye.  
According to the veteran, his left eye has been strained as a 
result of his right eye injury.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2001).  As previously discussed, the veteran has 
been denied service connection for a right eye disorder.  
Therefore, consideration of the veteran's left eye disorder 
under the laws and regulations pertaining to secondary 
service connection is not appropriate and the Board will 
consider the veteran's claim as one of direct service 
connection.
 
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

In order to prevail on the issue of service connection, there 
must be the following:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service medical records reveal that on examination for 
induction in March 1941, vision in the veteran's left eye was 
20/30.  On discharge in July 1941, vision in the left eye was 
20/50, not correctable.  

In February 1946, Dr. Dickson reported vision in the 
veteran's left eye as 20/25, corrected to 20/20.  On VA 
examination in September 1958, vision in the left eye was 
20/50 corrected to 20/30.  The examiner noted that "[t]he 
left eye is a normal eye in every detail."  

In October 1999, the veteran was examined by Dr. Powell.  
Corrected visual acuity in the left eye was 20/60 and the 
veteran was diagnosed with the following disorders of the 
left eye:  blepharitis (eyelid) and posterior chamber opacity 
after cataract.  

In October 2000, the veteran was seen in the primary care 
clinic at VAMC Tuscaloosa.  On examination, the left pupil 
was noted to be quite small, but round.  The examiner was 
unable to detect a great deal of reaction to light.

The record contains evidence of a current left eye disorder; 
however, there is no evidence of an in-service injury.  The 
service medical records establish the veteran's vision as 
20/30 in March 1941 and 20/50 in July 1941.  The service 
medical records do not evidence complaints related to the 
left eye; however, the record does contain "buddy" 
statements which indicate the veteran had problems with red 
and watery eyes during his service at Camp Blanding.  The 
record does not contain any medical evidence that the 
veteran's left eye blepharitis or cataract are related to his 
active service.  Additionally, on examination in September 
1958, approximately 17 years after discharge, the veteran's 
left eye was considered to be normal in every detail.

Under the circumstances discussed above, the Board finds that 
the evidence is not approximately balanced.  The weight of 
the evidence demonstrates that the veteran's left eye 
disorder is not related to service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
a left eye disorder must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).







ORDER

1. As new and material evidence has not been submitted to 
reopen the claim of service connection for a right eye 
disorder, the appeal is denied.

2. Service connection for a left eye disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

